DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 6 and 10 have been amended; Claims 1-5 have been canceled. Claims 6-13 are subject to examination.

Response to Arguments
Applicant's arguments filed February 02, 2020  have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 6 in substance that "Accordingly, amended independent claim 1 recites, in part, “a processor that determines a synchronization signal block index based on at least one of the known sequence or the broadcast information.” Amended independent claim 6 recites substantially similar limitations. You and Kim, whether considered separately or in combination, fail to disclose or suggest at least these limitations. At the outset, in the Office Action, the Examiner correctly acknowledges that You fails to disclose determining an index of the synchronization signal block. See Office Action, p. 3. Applicant agrees. Thus, it is undisputed that You fails to disclose or suggest, at least, the above-referenced limitation."
Examiner’s Response:
	The examiner respectfully disagrees. You teaches in [0008] that the receiver can acquire synchronization with a primary cell (PCell) carrying  primary synchronization signal (PSS) and a secondary synchronization signal (SSS), UE can detect another SSS on a frequency which is different  frequency of the first cell, and in [0077] You teaches that UE synchronizes with the eNB by receiving synchronization signals, e.g. a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), from the eNB and obtaining the cell identity (ID). However, You fails to disclose determining a synchronization signal block index using Physical cell ID (PCID), Kim teaches PCID which is defined as N.sub.ID.sup.cell, N.sub.RB.sup.Dl denotes the number of downlink resource blocks of the subframe (Kim; 0158).
Applicant’s Argument:
	The applicant argues, on page 7 in substance that "In particular, in the Office Action the physical cell ID (PCID) of Kim is mapped to the claimed “index of the synchronization signal block.” However, Applicant respectfully disagrees with this characterization. As explained in the originally-filed specification, the claimed invention contemplates a cell ID as being distinct from the SS block index. See, e.g., originally-filed specification, p. 3, 11. 5-9. Therefore, as noted above, independent claim 6 is clarified in this reply to recite the “synchronization signal block index.””
Examiner’s Response:
	The examiner respectfully disagrees. Kim teaches the PCID which examiner interprets as the index. UE synchronizes with eNB based on the cell identity by detect the PCID by which the SS block is indexed. Further, (You; 0079) PCID are unique IDs detecting the PSS and SSS. However, the claim merely recites ...synchronization signal block index based on at least one of the known sequence...” Therefore, to advance prosecution examiner suggest amending the claim, for the method of determining the synchronization signal block index.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 6, 7, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (You hereafter) (US 20150016339 A1) in view of  Kim et al. (Kim hereafter) (US 20160294528 A1)

Regarding claim, 6 You teaches, A terminal comprising:
a receiver that receives (UE to receive) at least one of a known sequence or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal (synchronization signal (SS)) and a physical broadcast channel (Fig.3 transmission of an SS and a PBCH) (You; [0075-0076] …UE to receive a signal from an eNB…FIG. 3 illustrates a radio frame structure for transmission of a synchronization signal (SS). Specifically, FIG. 3 illustrates a radio frame structure for transmission of an SS and a physical broadcast channel (PBCH),); and 
You fails to explicitly teaches, a processor that determines an index of the synchronization signal block based on at least one of the known sequence or the broadcast information
However, in the same field of endeavor, Kim teaches, a processor that determines an index (physical cell ID) of the synchronization signal block based on at least one of the known sequence or the broadcast information (Kim; [0018,0027],[0158] The UE may detect the PBCH and/or the common control channel region based on a physical cell ID (PCID)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by Kim in order to detect broadcast channel (Kim; [0027]). 

Regarding claim, 10 You teaches, A base station comprising:
a processor that establishes a portion of an index of a synchronization signal (synchronization signal (SS)) block in broadcast information, wherein the synchronization signal block comprises a synchronization signal and a physical broadcast channel (transmission of an SS and a PBCH) (You; [0075-0076] …UE to receive a signal from an eNB…FIG. 3 illustrates a radio frame structure for transmission of a synchronization signal (SS). Specifically, FIG. 3 illustrates a radio frame structure for transmission of an SS and a PBCH); and 
You fails to explicitly teaches, a transmitter that transmits at least one of a known sequence or the broadcast information in the synchronization signal block.
However, in the same field of endeavor, Kim teaches, a transmitter that transmits at least one of a known sequence or the broadcast information in the synchronization signal block. (Kim; [0018, 0027], [0158] The UE may detect the PBCH and/or the common control channel region based on a physical cell ID (PCID)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by Kim in order to detect broadcast channel (Kim; [0027]). 

Regarding claim, 7 You-Kim teaches, the terminal as claimed in claim 6, 
You fails to explicitly teaches wherein the processor determines a portion of the index (UE derives the PCID) of the synchronization signal block based on the known sequence and determines a remaining portion of the index of the synchronization signal block (calculates the subcarrier index) based on the broadcast information
However, in the same field of endeavor, Kim teaches, wherein the processor determines a portion of the index of the synchronization signal block based on the known sequence and determines a remaining portion of the index of the synchronization signal block based on the broadcast information (Kim; [0197] …The processor of the UE derives the PCID based on the received synchronization signals and calculates the subcarrier index k indicating the region, to which the PBCH is allocated).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by Kim in order to detect broadcast channel (Kim; [0027]). 


Claims 8,9, 11, 12, and 13   are rejected under 35 U.S.C. 103 as being unpatentable over You-Kim  in view of  Wang et al. (Wang hereafter) (WO 2018082768 A1) (See Attached).

Regarding claim, 8 You-Kim teaches, the terminal as claimed in claim 6,
You-Kim fails to explicitly teaches wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block
However, in the same field of endeavor, Wang teaches, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block (Wang; 0046-0050] … The network transmits multiple PSS sequences in multiple SS blocks. Each PSS sequence is associated with one unique SS block …).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-Kim to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim, 9 You-Kim teaches, the terminal as claimed in claim 6, 
You-Kim fails to explicitly teaches wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-Kim to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim, 11 You-Kim teaches, the terminal as claimed in claim 7,
You-Kim fails to explicitly teaches wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block
However, in the same field of endeavor, Wang teaches, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block (Wang; 0046-0050] … The network transmits multiple PSS sequences in multiple SS blocks. Each PSS sequence is associated with one unique SS block …).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-Kim to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim, 12 You-Kim teaches, the terminal as claimed in claim 7, 
You-Kim fails to explicitly teaches wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-Kim to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim, 13 You-Kim-Wang teaches, the terminal as claimed in claim 8, 
You-Kim fails to explicitly teaches wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-Kim to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416    


/AJIT PATEL/Primary Examiner, Art Unit 2416